Citation Nr: 1045084	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  03-34 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 
1967. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and April 2005 rating decisions issued 
by the RO.  

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) at a hearing held at the RO in March 2007.  A transcript of 
these proceedings has been associated with the Veteran's claims 
file. 

In April 2007, the Board increased the evaluation of the service-
connected PTSD to 70 percent disabling and remanded the issues of 
an increased rating for the service-connected diabetes mellitus 
and a TDIU rating for further development and adjudication. 
 
In January 2008, the RO issued a Statement of the Case with 
respect to the issue of a higher evaluation for diabetes 
mellitus. The Veteran, however, did not timely file a Substantive 
Appeal with respect to this issue, and it is, therefore, no 
longer before the Board for the purpose of appellate review.    

The Board issued a decision in September 2008 denying the claim 
on appeal.  The Veteran thereupon appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims (Court).  

In June 2010, the Court issued a Memorandum Decision that vacated 
the decision and remanded the case back to the Board for further 
consideration.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  



REMAND

In the Memorandum Decision, the Court remanded the case so that 
VA may consider the level of impairment caused by all of his 
service-connected disabilities, including his diabetes mellitus 
in preventing him from following substantial gainful employment, 
assess and discuss the adequacy of all of the medical 
examinations and assess and discuss the Veteran's education and 
occupational history to explain how these factors are related to 
his employability.  

The Veteran in this case has been granted service connection for 
PTSD, evaluated as 70 percent disabling, diabetic nephropathy 
with hypertension, evaluated as 30 percent disabling, and 
diabetes mellitus type II with noncompensable peripheral 
neuropathy, evaluated as 20 percent disabling.  The Veteran's 
individual ratings combine to a rating of 80 percent. 
 
Accordingly, the Veteran has sufficient service-connected 
disabilities for purposes of 38 C.F.R. § 4.16(a).  The numerical 
criteria for a total rating under the provisions of 38 C.F.R. § 
4.16(a) are met in this case. 
 
Where the schedular rating is less than total, however, a total 
disability rating for compensation purposes may only be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities. 38 C.F.R.§ 4.16(a).  

As noted, the issue of unemployability must be determined without 
regard to the advancing age of the Veteran, 38 C.F. R. §§ 
3.341(a), 4.19, and marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R.§ 4.16(a). 
 
Factors to be considered are the Veteran's education, employment 
history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to the 
impairment caused by non-service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.

A May 2003 VA examiner stated that "[a]lthough the Veteran's 
psychiatric symptoms [might] cause him some difficulty in 
tolerating the normal stress and interpersonal interactions 
required in most work settings, they do not render him totally 
unemployable." 

The Veteran's claims file also contains several statements and 
reports of the Veteran's private physician.  A May 2003 report 
noted that the physician had been following the Veteran since 
January 1999.  The Veteran was noted to have a long history of 
anxiety, PTSD and depression. 
 
The Veteran's symptoms were indicated to be the primary reason 
that he decided to retire early from his position with the Postal 
Service.  The physician indicated that the Veteran's prognosis 
was extremely guarded and that "[he] believe[d] [the Veteran] 
[was] currently completely disabled."  
 
A second May 2003 report noted similar findings as the first and, 
after indicating worse symptoms than noted in the May 2003 VA 
examination report, stated that "[i]t [was] [his] opinion that 
[the Veteran's] current level of impairment preclude[d] his 
ability to work in any capacity." 
 
An October 2004 report stated that this physician continued to 
follow the Veteran for his PTSD and major depression and that 
"[the Veteran] remain [ed] unable to work due to his illness."  

The Veteran was again seen by VA for his diabetes mellitus and 
other non-psychiatric disabilities in March 2005.  

After the examination, the examiner stated that "[t]he Veteran's 
employment would be impacted by the numbness and tingling in his 
hands and lower legs making it difficult for him to stand, sit or 
walk for prolonged periods of time.  The numbness in the feet 
[made] it difficult for him to drive and the numbness in his 
hands cause[d] problems with fine motor skills." 
 
Finally, the Veteran was again afforded a VA examination dated in 
March 2006 in connection with his claim.  In connection with the 
question of employability, the examiner, after examining the 
Veteran and his claims file in connection with the claim, stated 
that "[t]his interviewer agree[d] with the previous C&P report 
that, while the Veteran's psychiatric symptoms would result in 
some difficulty in tolerating the usual stresses of most 
workplace settings, they [did] not render him totally 
unemployable."   

The medical evidence of record only separately addresses the 
impact that the service-connected PTSD and diabetes mellitus had 
on the Veteran's occupational functioning separately and did not 
consider the aggregate impact of the service-connected 
disabilities on the Veteran's occupational functioning.
 
Accordingly, further medical development concerning the Veteran's 
service-connected disabilities is needed, in order to determine 
if the service-connected conditions, alone, render him 
unemployable.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Consequently, the RO should arrange for the Veteran to undergo VA 
examination with an appropriate examiner to evaluate his service-
connected disabilities and for an opinion on whether they, alone, 
render him unemployable.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to afford him 
an opportunity to submit additional 
evidence to support his claim.  

2.  Then, the RO should schedule the 
Veteran for an appropriate VA examination.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  

Thereafter, the VA examiner should opine as 
to whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, the service-
connected disabilities, either alone or in 
the aggregate, preclude him from securing 
and following a substantially gainful 
occupation consistent with his occupational 
and education background.  The VA examiner 
should explain how these various factors 
impact on his ability to work.  

The VA examiner in this regard should 
reconcile the conflicting opinions.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim for a TDIU rating in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  




